Exhibit 10.1

EMPLOYMENT AGREEMENT

I.

PARTIES:

The parties to this agreement are National American University, hereinafter
called “NAU,” a Division of Dlorah, Inc., a South Dakota corporation and a
wholly owned subsidiary of National American University Holdings, Inc., doing
business as National American University, having its principal place of business
in Rapid City, South Dakota, and Dr. Ronald Shape, of Rapid City, South Dakota,
the designated Chief Executive Officer of National American University,
hereinafter called “CEO.”

II.

PURPOSE:

The parties understand that NAU operates National American University at Rapid
City, South Dakota, with branches at 36 locations in 12 states as of the date of
this agreement. The CEO has been employed by NAU as its CEO since April, 2009.
The purpose of this agreement is to acknowledge the terms and conditions of an
Employment Agreement by and between the parties for the employment of the CEO.

III.

TERM AND WAIVER OF STATUTORY PROTECTION:

The parties agree that the term of the agreement commenced June 1, 2012 and
shall continue until terminated by either pursuant to Article XII hereof.

The parties understand that Section 60-2-6 of the South Dakota Codified Laws
provides that a contract to render personal services cannot be enforced against
the CEO beyond the term of two (2) years from the commencement of service under
it. In consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
party does hereby waive any protection given to that party by said statute and
agrees that this agreement may be enforced as if said statute did not exist.

IV.

DUTIES:

The parties agree that the CEO shall have charge of administration of NAU under
the policies adopted by the Board of Governors of National American University
(the “Board”) and the President. The CEO agrees that he will, at all times
during the term of this agreement, faithfully and industriously, with the best
use of his experience, ability, education, and talent, perform all of the duties
required pursuant to the terms of this agreement and all duties required by
directives of the Board and the President and that he will act in accordance
with all official policies adopted by the Board and Dlorah, Inc., heretofore or
hereafter, including those presented in the policy manuals of NAU.

The CEO agrees to devote his entire time, attention and energy to the
administration of NAU and shall not, during the term of this agreement, engage
in any other business or professional activity, whether for profit or
compensation or not, without the prior written permission of the President and
the Chairman of the Board. This paragraph shall not be construed to prevent the
CEO from investing his financial assets in such form or manner as will not
require any services on the part of the CEO in the operation of the affairs of
the companies in which such investments are made, subject to the provisions of
Article X.

The duties of the CEO shall include those set forth in the policies of NAU,
including the following:

 

  A. Provide day-to-day leadership and management to NAU’s operations and
financial operations consistent with the mission, goals and core values of the
institution and with the policies of the Higher Learning Commission and other
accrediting bodies.

 

  B. Be responsible for driving NAU to achieve financial and educational goals
and objectives.

 

  C. Advise the President and the Board on strategic business development and
key corporate planning issues. Keep the President, and the Board informed about
business activities, potential threats, opportunities and recommended actions.



--------------------------------------------------------------------------------

  D. Be responsible for the measurement and effectiveness of all processes,
internal and external. Provide timely, accurate and complete reports on the
operating condition of the organization.

 

  E. Spearhead the development, communication and implementation of effective
growth strategies and processes.

 

  F. Supervise the management team, including developing and implementing plans
for the operational infrastructure of systems, processes and personnel designed
to accommodate the growth objectives of NAU.

 

  G. Motivate, coordinate and supervise a high performance management team;
attract, recruit, and retain required members of the executive team not
currently in place and provide mentoring as a cornerstone to the management
career development program.

 

  H. Require that managers evaluate and take actions that are consistent with
NAU’s overall strategy which will lead to high performance.

 

  I. Assist as required in raising additional capital at appropriate valuations
and times to enable NAU to meet its objectives.

 

  J. Foster a success-oriented accountable environment within the institution.

 

  K. Represent NAU, as needed, with clients, investors and business partners.

 

  L. Set performance goals which are tailored to each division.

 

  M. Employ management techniques to ensure quality education.

 

  N. Oversee the recruitment and selection of management personnel.

 

  O. Oversee periodic evaluation of NAU programs and personnel.

 

  P. Oversee planning of annual academic, student services, and branch campus
budgets.

 

  Q. Articulate programs with other institutions and agencies.

 

  R. Maintain high standards of employment and staff development for all
personnel.

 

  S. Advise the President, and the Board on issues, policies, procedures and
guidelines pertaining to academic student services, branches and admissions and
marketing services.

 

  T. Represent NAU at appropriate professional meetings and conferences.

 

  U. Organize and operate NAU in accordance with the policies, procedures and
regulations established by the Board.

 

  V. Call and preside over meetings for purposes of interpreting and
implementing NAU policy.

 

  W. Provide leadership and overall supervision for the sufficient operation of
the academic programs, plant and other enterprises.

 

  X. Provide leadership and overall supervision for the promotion, financing and
development of every facet of NAU keeping within its mission.

 

  Y. Participate in meetings, programs and committees that may require special
insight and understanding that can best be provided by CEO.

 

  Z. Perform other duties in support of the mission of NAU as assigned by the
Board and President.

NAU reserves the right to alter the job description and duties in order to meet
the needs and goals of NAU from time to time providing CEO reasonable notice and
opportunity for input in such changes.

V.

CONSULTATION:

The CEO shall not perform consultation with other organizations except upon
prior approval of the President. Any time spent in consultation with others will
be charged against the CEO’s vacation allowance in the year in which the
consulting was performed. The CEO agrees to seek and obtain approval from the
President for any such consulting. The parties agree that no consulting shall be
provided to competing entities or businesses during the term of this agreement
and any extension thereof.



--------------------------------------------------------------------------------

VI.

COMPENSATION:

The parties acknowledge that effective June 1, 2012, NAU shall pay the CEO a
base salary of $427,500.00 per calendar year, earned on a pro rata basis, which
shall be paid as follows: $327,500.00 in cash or current funds and $100,000.00
in equity in the Corporation, the same to be distributed and paid as earned on a
pro rata basis as follows:

 

  1. Cash payments according to the NAU regular payroll practices;

 

  2. Transfer of stock or other equity in the Corporation under the
Corporation’s 2009 Stock Option and Compensation Plan to the CEO monthly within
30 days of the end of each month (or such later date required to comply with
applicable laws and regulations as to stock transfer), the number of shares
equivalent to the pro rata portion earned as determined by the stock value at
market price at close on the last trading day of the month for which it is paid.

For the initial term of this contract, the equity portion of compensation shall
be prorated to begin September 1, 2012, i.e. actual compensation for year ending
May 31, 2013 shall be $352,500.00 in cash or current funds and $75,000.00 in
equity.

The base salary is payment for all services rendered by the CEO under this
agreement except as otherwise provided in this Article VI.

The parties agree that the compensation may be increased or decreased as
follows:

 

  A. Commencing with NAU’s fiscal year beginning June 1, 2013 and for each of
NAU’s fiscal years thereafter during the term of this agreement, the CEO’s base
annualized salary shall be increased or decreased by the appropriate percentage
increase or decrease (as the case may be) in the Consumer Price Index - US City
Average - All Urban Consumers published by the Bureau of Labor Statistics of the
United States Department of Labor in said index for the previous March (i.e.,
for example, March 2012) and March of the current year (i.e., for example, March
2013). The parties agree that, if for any reason, said index is not published at
such time, they will use another index of changes in the cost of living
regularly published and generally considered reliable.

 

  B. The parties agree that if the CEO is employed and has been continuously
employed by NAU through the last day of a fiscal year, the CEO shall be entitled
to receive “Annual Incentive Pay” for such fiscal year. Annual Incentive Pay
will be determined and paid according to the guidelines set forth on Exhibit A
(attached to this agreement and by this reference incorporated herein.) Annual
Incentive Pay, when distributed to the CEO shall be paid 75% in cash and 25% in
stock or other equity in the Corporation under the Corporation’s 2009 Stock
Option and Compensation Plan. The stock or other equity shall be valued as of
the close of business on the last trading day of the fiscal year of the
Corporation and the value thus obtained shall be utilized in determining the
number of shares or other equity required to pay the Annual Incentive Pay equity
compensation. All Annual Incentive Pay earned under this Paragraph VI.B. shall
be paid no later than March 15 following the last day of the fiscal year for
which the Annual Incentive Pay is payable. Notwithstanding any other provision
in this agreement to the contrary, all Incentive Pay is intended to be exempt
from Code Section 409A under the short-term deferral exception and under all
circumstances shall be paid within the period described in Treas. Reg.
1.409A-1(b)(4).

VII.

PERQUISITES:

The parties agree that the CEO shall receive the following perquisites during
the term of this agreement:

 

  A. Holidays observed by the administration of NAU.

 

  B. Five (5) weeks of vacation each academic year - June 1 through May 31.

 

  C. Sick leave equivalent to that given to administrative personnel of NAU.

 

  D. Reimbursement of authorized travel expenses.

 

  E. Other benefits as provided by the NAU Employee Handbook.



--------------------------------------------------------------------------------

VIII.

RESIDENCY REQUIREMENT:

The CEO agrees to reside within such proximity to the city limits of Rapid City,
South Dakota, as will enable him to attend to his duties at the administrative
offices of NAU in Rapid City, South Dakota, on a daily basis.

IX.

WORKING FACILITIES:

NAU agrees to furnish the CEO with an office, stenographic help, and such other
facilities and services as are suitable to his position and adequate for the
performance of his duties as provided in Article IV.

X.

EXCLUSIVE EMPLOYMENT/CONFIDENTIAL INFORMATION:

The CEO agrees to spend his full working time during the term of this agreement
in performance of his duties with NAU and will abide by all policies and
decisions made by the Board as well as all applicable federal, state and local
laws, regulations or ordinances. The CEO will act in the best interest of NAU at
all times and will not, during the term hereof, without prior written approval
of the President and the Board, engage in, become an employee, director,
officer, agent, partner of, or consultant to or stockholder of (except a
stockholder of a public company in which he owns less than 2% of the issued and
outstanding capital stock of such company) or render services to any company or
other business entity which is a competitor or significant supplier or customer
of NAU or engage in any other activities that would interfere with the
performance of his duties as CEO of NAU or would create an actual or perceived
conflict of interest with respect to his obligations as CEO.

The CEO agrees to not directly or indirectly use or disclose any confidential
information of NAU for the benefit of anyone other than NAU during the course of
employment or after the termination of employment regardless of the reason for
such termination. For the purposes of this agreement, “confidential information”
shall mean any information about or related to NAU or any affiliated entity, or
any of their employees, contractors, directors, representatives, suppliers,
vendors, members, customers, students or other third parties or entities with
whom NAU or the affiliates do business which CEO learns of or develops during
the time he is employed with NAU that derives independent economic value from
being not generally known or readily ascertainable by other persons who could
obtain economic value from its disclosure or use including, but not limited to,
trade secrets, inventions, financial information, personnel information and
information relating to such matters as existing or contemplated products,
services, profit margins, fee schedules, pricing, business processes, business
plans, sales techniques, marketing techniques, training manuals and materials,
policies or practices related to business personnel or other matters, computer
databases, computer programs, software and other technology, customer lists,
member lists, student lists, and preferences or requirements or information
related to any of the same.

The CEO recognizes that the confidential information constitutes a valuable
asset of NAU and agrees to act in such a manner as to prevent its disclosure and
use by any person unless for the benefit of NAU.

XI.

RETURN OF CONFIDENTIAL INFORMATION AND NAU’S PROPERTY:

The CEO agrees that upon termination of his employment, regardless of the reason
for such termination, he will promptly turn over to NAU, in good condition, all
property of NAU or the affiliates in his possession or control including, but
not limited to, all originals, copies of, or electronically stored documents or
other materials containing confidential information regardless of who prepared
them. In the case of electronically stored information retained by the CEO
outside of NAU’s electronic systems, the CEO will promptly make a hard copy of
such information in paper, audio recording, disc format or other format as
appropriate, turn that hard copy over to NAU and then destroy his electronically
stored information. Further, the CEO agrees to execute written confirmation that
all confidential information in his possession or to which he has access, has
been turned over to NAU or destroyed at the time of his termination.

XII.

TERMINATION:

The parties agree that this agreement may be terminated in any of the following
manners:

 

  A. Mutual written agreement of the parties, in which case any compensation
payable to the CEO shall be defined in said agreement.



--------------------------------------------------------------------------------

  B. Resignation by the CEO upon at least twenty-four calendar months written
notice, in which case the CEO shall not be entitled to any further compensation
after said twenty-four month period (the “Notice Period”), except Annual
Incentive Pay earned under Article VI.B., but not yet paid. Such Annual
Incentive Pay shall be paid in accordance with Article VI.B. or in a lump sum at
the election of NAU. CEO shall be obligated to provide services to NAU during
Notice Period to the extent requested by the Board. If CEO is terminated without
cause during the Notice Period, CEO shall be entitled to payment for the
remainder of the Notice Period pursuant to this Paragraph B but shall not be
entitled to any payments under Paragraph F below.

 

  C. Mental or physical incapacity of the CEO to an extent that he is unable to
fully perform the essential duties described in Article IV, hereof. In the event
the CEO becomes disabled due to accident, illness, or mental or physical
incapacity, or for any other reason becomes incapable of performing the
requirements of this Agreement, after being provided with any reasonable
accommodation that NAU may be obligated by law to provide, NAU shall have the
right to terminate this Agreement, and all obligations of NAU shall cease upon
such termination other than as provided in this Paragraph C of this Article XII.
NAU has the right, in its sole discretion acting through the Board, to request
the opinion of a qualified medical provider to assist NAU in determining whether
the CEO is disabled and CEO agrees to cooperate in such assessment. If NAU
elects to terminate this Agreement due to CEO’s disability, then NAU agrees to
pay him his then current base salary (as determined under Article VI A hereof),
payable monthly for a period of twelve months. In addition, NAU agrees to pay
him his prorated share, if any, of the Annual Incentive Pay determined for the
year of disability under Article VI.B., said proration to be based upon the
number of days in the year of disability prior to the date of termination and
said compensation to be paid to him at the same time as it would have been paid
if the provisions of this Paragraph C did not operate. Such payments shall not
include the perquisites described in Article VII hereof. CEO shall only be
entitled to receive the payments provided for in this paragraph if CEO signs and
does not rescind a severance agreement at the time of termination in a form
prepared by and acceptable to the Board that includes the provisions described
in Paragraph F below. Payment of the monthly disability payments shall commence
in the month following the expiration of any applicable rescission period, but
no later than 75 days following CEO’s termination of employment.

 

  D. Death of the CEO. If the CEO dies during the term of this agreement, then
this agreement shall immediately terminate, but the company shall pay to CEO’s
estate the base salary that would otherwise be payable to the CEO for a period
of twelve months following the month in which the death occurs. The CEO’s estate
will continue to receive the remaining installments due under any Annual
Incentive Pay previously accrued but not paid. In addition, NAU agrees to pay to
the CEO’s estate his prorated share, if any, of Annual Incentive Pay determined
for the year in which the death occurred as provided for under Article VI, said
proration to be based upon the number of days in the year of death prior to the
date of said death and said compensation to be paid at the same time as it would
have been paid if the provisions of this paragraph as to death of CEO did not
operate.

 

  E. The parties agree that the CEO may be discharged for cause, (without
further compensation), including but not limited to dishonesty, willful
misconduct, refusal or unwillingness to perform the duties and responsibilities
of the office of CEO satisfactorily in good faith and to the best of his
ability, insubordination, prolonged absence from duty without the consent of the
Board, any conduct which is in violation of the criminal statutes of South
Dakota or a federal law, or which involves moral turpitude, or the CEO’s
material breach of this agreement and failure to cure after reasonable notice.
Discharge for cause may only be made upon a vote of the majority of the Board
after giving the CEO an opportunity to appear before the Board to discuss the
notice of dismissal, any such meeting to be conducted in executive session. If
the CEO is discharged and terminated for cause, he shall be entitled to receive
only the base salary then in effect, prorated to the date of termination, and
all fringe benefits through the date of termination and the remaining
installments due, if any, for any Annual Incentive Pay earned for a NAU fiscal
year prior to the final year that includes the CEO’s date of termination.



--------------------------------------------------------------------------------

  F. The parties agree that the Board shall have the right to terminate this
Agreement at any time upon a majority vote of the Board without proof of cause;
provided that if the cancellation should be for other than cause or other than
during the Notice Period, the CEO shall be entitled to receive, as liquidated
damages, his then current base salary (as determined under Article VI A hereof),
payable monthly, for two years after termination or until the CEO shall again be
employed by another employer, whichever shall first occur. Payments will be made
in monthly installments and will commence in the month following the expiration
of any applicable rescission period, but no later than 75 days following CEO’s
termination of employment. All payments must be completed no later than the last
day of the second calendar year following the calendar year in which the
Employee terminates employment.

The payments made to the CEO under this Paragraph F shall be in lieu of any and
all other entitlements, whether contractually or statutorily derived, including,
but not limited to any additional compensation which would otherwise be due him
under the provisions of Article VI, Paragraph B. In the event that NAU gives the
notice of termination under this Paragraph F, NAU shall determine whether to
require the CEO to continue to perform the agreement during the notice period.
NAU will provide COBRA and State continuation premiums for health and dental
insurance premiums for the CEO and CEO’s dependents as in effect at termination
under the Company’s group insurance plans, subject to these plans’ eligibility
requirements for a period of twelve (12) months (the “Premium Payment Period”).
The Premium Payment Period shall run concurrently with the first twelve
(12) months of CEO’s COBRA and State benefits continuation period. CEO
acknowledges that in order for NAU to make the payments described in this
Paragraph, that the CEO must execute all documentation necessary to elect
insurance continuation coverage.

CEO shall only be entitled to receive the liquidated damages or severance
payments provided for in this Paragraph if CEO signs and does not rescind a
severance agreement at the time of termination in a form prepared by and
acceptable to the Board that includes adequate provisions for at least the
following:

 

  1. CEO’s general release of any and all legal claims that could be asserted or
that arise out of or relate to his employment with the company or separation
from the company, whether or not any such claim is known to CEO at the time of
resignation;

 

  2. CEO’s return of all of NAU’s property in CEO’s possession;

 

  3. Non-disparagement of NAU, any affiliated entities and their employees and
representatives;

 

  4. Confidentiality of terms;

 

  5. Acknowledgment of CEO’s continuing contractual obligations to the company,
including CEO’s continuing non-competition, confidentiality, and invention
obligations under this agreement;

 

  6. CEO’s forfeiture of and repayment to NAU of 75% of this severance bonus
upon any breach by CEO of the severance agreement or his non-competition,
confidentiality and invention obligations under this or any other agreement with
NAU; and

 

  7. CEO agrees that should CEO’s employment terminate for any reason, CEO will
be deemed to have immediately resigned all other positions, including board
membership that CEO may hold on behalf of the company.

XIII.

CLAWBACK:

Notwithstanding any provision in this agreement to the contrary, any portion of
the payments and benefits provided under this agreement shall be subject to any
clawback policy adopted by or applicable to the Corporation pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any Securities and
Exchange Commission rule, any applicable listing standard promulgated by any
national securities exchange or national securities association, or any other
legal requirement.



--------------------------------------------------------------------------------

XIV.

WAIVER OF BREACH:

The parties agree that the waiver by NAU of any breach by the CEO of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach by the CEO and shall not preclude such enforcement or disciplinary action
as NAU deems necessary and appropriate.

XV.

ASSIGNMENT:

The parties agree that this is a personal service contract and may not be
assigned by the CEO.

XVI.

APPLICATION OF 409A:

Notwithstanding anything in the agreement to the contrary, payment of severance
benefits under the agreement are subject to the following rules. All such
payments are intended to fall within an exception to Section 409A of the
Internal Revenue Code (“409A”) and will be interpreted accordingly. Any payment
made within 2-1/2 months after the end of the year in which the CEO terminates
employment (the “short-term deferral period”) shall be deemed to be a
“short-term deferral” exempt from 409A. Any payment made outside the short-term
deferral period shall be considered “severance pay” under Section 409A and shall
fall within the severance pay exception to 409A. In order to comply with the
Section 409A severance pay exception the aggregate of any payments made outside
the short-term deferral period shall not exceed the lesser of two times: (a) the
CEO’s annualized compensation for the calendar year immediately preceding the
calendar year in which the termination of employment occurs; or (b) the Internal
Revenue Code Section 401(a) (17) limit for the calendar year in which the
termination of employment occurs. Any excess of the severance benefits
anticipated to be due the CEO (as determined by NAU) under this agreement over
the sum of the amounts payable to the CEO as a short-term deferral and as
severance pay pursuant to the foregoing provisions of this Article XVI shall be
paid to the CEO during the short-term deferral period and shall also be
considered a short-term deferral. Each payment provided under this agreement
shall be treated as a “separate payment” within the meaning of Section 409A and
the regulations thereunder. If for any reason it is determined that any payment
provided or to be provided under this agreement does not fall within an
exception to section 409A, and accordingly is subject to Section 409A, the
provisions of the agreement governing such payment shall be construed in such
manner as to comply in all respects with the requirements of Section 409A,
including, but not limited to, the following:

 

  a. If at the time of his separation from service, the CEO is a “specified
employee” within the meaning of Section 409A (a)(2)(B)(i) of the Internal
Revenue Code and the payment is made on account of the CEO’s separation from
service, the payment will be made on the first day of the seventh (7th) month
following the separation.

 

  b. If the payment is contingent on the execution of a severance agreement by
the CEO and the time for executing the severance agreement spans two calendar
years, the payment will be made in the second calendar year.

 

  c. If the payment is made on account of the CEO’s termination of employment,
then termination of employment shall mean “separation from service” within the
meaning of Section 409A.

XVII.

COVENANT NOT TO COMPETE:

CEO agrees that during CEO’s employment with the company and for an additional
period of twenty-four months following CEO’s termination of employment with NAU,
regardless of the reason for such termination, that CEO shall not directly or
indirectly, anywhere within the United States of America:

 

  A. Own (except as a stockholder of a public company in which CEO owns less
than 2% of the issued and outstanding capital stock of such company) manage,
control, participate in, consult with, render services for, be employed by or in
any manner engage in the operation of (i) a for-profit post-secondary education
institution or (ii) any other business that competes with the business
activities of NAU in which CEO had significant involvement prior to termination
of CEO’s employment;



--------------------------------------------------------------------------------

  B. Solicit funds on behalf of or for the benefit of any for-profit
post-secondary education institution (other than NAU) or any other entity that
competes with NAU;

 

  C. Solicit individuals who are current or prospective students of the company
to be students for any other for-profit post-secondary education institution;

 

  D. Induce or attempt to induce any employee of NAU to leave the employ of NAU
or in any way interfere with the relationship between NAU and any employee
thereof; or

 

  E. Induce or attempt to induce any student, customer, supplier, licensee or
other business relationship of NAU to cease doing business with or modify its
business relationship with NAU or in any way interfere with or hinder the
relationship between such student, customer, supplier, licensee or business
relationship and NAU.

XVIII.

MISCELLANEOUS:

 

  1. Integration: This agreement embodies the entire agreement and understanding
among the parties relative to the subject matter hereof and supersedes all prior
employment agreements, understandings or past practices except only as to prior
compensation and benefits which have accrued but not yet been paid to CEO.

 

  2. Payments: All payments paid under this agreement shall be subject to normal
withholdings or such other treatment as required by law.

 

  3. Survival: CEO’s confidentiality, inventions and non-compete obligations set
forth in this agreement shall survive the termination of this agreement and
CEO’s termination of employment with NAU regardless of the reason for such
termination.

 

  4. Applicable Law, Venue: This agreement and the rights of the parties shall
be governed by and construed and enforced in accordance with the laws of the
State of South Dakota. The venue for any action hereunder shall be the Courts in
the State of South Dakota, whether or not such venue is or subsequently becomes
inconvenient and the parties consent to the jurisdiction of the Courts of the
State of South Dakota, County of Pennington and the US District Court, District
of South Dakota.

 

  5. Counterparts: This agreement may be executed in several counterparts who,
when so executed and assembled together, shall constitute one agreement binding
on the parties hereto.

 

  6. Binding Effect. This agreement is personal in nature to the CEO and the CEO
and his heirs, personal representatives and estates shall be bound according to
the terms hereof.

 

  7. Notices: All notices, requests and other communications hereunder shall be
given in writing and deemed to have been duly given or served if personally
delivered, sent by a confirmed receipt, facsimile, or sent by first class
certified mail, return receipt requested, postage prepaid to the party at the
address as provided from time to time or as follows:

 

  a. To the company at the address of its then principal office;

 

  b. To the executive to the address last shown on the records of NAU.

DATED this 30th day of August, 2012.

 

DLORAH, INC. By:  

/s/ Robert D. Buckingham

  Robert D. Buckingham Its:   Chairman NATIONAL AMERICAN UNIVERSITY DIVISION OF
DLORAH, INC. By:  

/s/ Jerry Gallentine

  Jerry Gallentine, Ph.D. Its:   President  

/s/ Ronald Shape

  Ronald Shape, Ed. D.



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL INCENTIVE COMPENSATION PLAN

This is an exhibit to the Employment Agreement for the CEO of National American
University.

 

A. The annual base salary is set in Section VI of the Employment Agreement to
which this is attached.

 

B. Annual Incentive Compensation shall be computed and paid according to the
following formula. For purposes of this plan, the audited consolidated financial
statements for National American University Holdings, Inc. will be used in order
to determine the “Operating Ratio” (meaning the ratio of (a) Total Operating
Expenses, over (b) Total Revenue). For the purposes of this ratio, the operating
expenses and gross profit will not include:

 

  1. Provision for state and federal income taxes.

 

  2. Interest income.

 

  3. Interest expense.

 

  4. Contributions to the NAU 401(k) retirement program.

 

  5. Gains and losses from securities.

 

  6. Extraordinary items shown on the financial statement and gains or losses
from the sale of major corporate (including NAU) properties outside of the
normal course of business.

 

  7. Business expansion and development expenses and income approved by the
Chairman of the Board in advance of the accrual of the income or the incurring
of the expense. For the purposes of this agreement, business expansion and
development shall include all business/expansion development expense (or income)
from the inception through a period of two years from the date of enrollment of
the first student at any new campus, location or program unless otherwise agreed
by the CEO and the Chairman of the Board.

 

  8. Accrued annual bonus calculations for CEO.

 

  9. Compensation and expense of and for the Board and Directors.

 

C. The calculation (as determined in B above) will determine the Annual
Incentive Pay and will be paid under the following guidelines:

 

  1. If the Company achieves an Operating Ratio (as defined above) of less than
90%, then no Annual Incentive Pay will be paid.

 

  2. If the Company achieves an Operating Ratio (as defined above) of equal to
or less than 80% then Annual Incentive Pay of 1% of the Company’s Total Revenue
(less the base salary as defined in A above) will be paid.

 

  3. If the Company achieves an Operating Ratio (as defined above) between 80%
and 90%, then a prorated Annual Incentive Pay will be made in accordance with
the following schedule:

 

  (a) Total Revenue.

 

  (b) For a 90% Operating Ratio, take Total Revenue times 0.1%.

 

  (c) For an 80% Operating Ratio, take Total Revenue times 1% and subtract base
salary as defined in A above.

 

  (d) Operating Ratio as calculated in B above.

 

  (e) Proration when Operating Ratio is between 90% and 80% as follows: ((line
(d) less 80), times (line (c) less line (b)), divided by 10).

 

  (f) Annual Incentive Pay as follows: line (c) minus line (e).

 

D. This plan shall not be changed or modified without a two (2) year
notification unless mutually agreed to by the parties in writing.

For clarification purposes, see attached examples of the calculation.



--------------------------------------------------------------------------------

EMPLOYMENT SCHEDULE

Dr. Ron Shape

Year Ending May 31, 2013

Annual Salary Computation

 

     Example A      Example B      Example C      Example D  

1. Base Salary

     427,500         427,500         427,500         427,500   

2. Total Revenue

     118,894,000         118,894,000         118,894,000         118,894,000   

3. Total Comp. at a 90% operating ratio (line 1) plus (line 2, times .001)

     546,394         546,394         546,394         546,394   

4. Total Comp. at a 80% operating ratio (line 2, times .01)

     1,188,940         1,188,940         1,188,940         1,188,940   

5. Operating ratio as calculated at May 31st

     89.0000         85.0000         82.0000         80.0000   

6. Compensation difference when operating ratio is between 90% and 80% ((line 5,
less 80) times (line 4, less line 3) divided by 10))

     578,291         321,273         128,509         N/A   

7. Annual Salary and Merit (line 4 minus line 6)

     610,649         867,667         1,060,431         1,188,940   